DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-8 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. Sameer Gokhale on May 27, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A dialogue server 
a memory configured to store a response content including a response content composed of a sentence; and 
processing circuitry configured to: 
extract natural language analysis processing on the response content; 
generate a truth table associating one or [[a]] more of the plurality of keywords with the response content, wherein an unnecessary keyword based on a predetermined condition is removedfrom the plurality of keywords
store the truth table in the memory; 
search for corresponding response content keyword or a return question keyword based on the truth table upon reception of an input keyword from the user; 
transmit the response content or the return question keyword to the user for holding a dialogue; and
urge the user to make an additional input associated with the dialogue, wherein the unnecessary keyword cannot narrow down a search result even if a reply question is asked for each of the plurality of keywords associated with the response content.
Claim 2. (Currently Amended) The dialogue server according to claim 1, wherein when the response content is able to be uniquely judged in the truth table in which one or a plurality of keywords of the extracted keywords are removed
Claim 3. (Currently Amended) The dialogue server according to claim 1, wherein the processing circuitry determines whether or not more of the plurality of extracted keywords are removal targets based on 
Claim 4. (Currently Amended) The dialogue server according to claim 1, wherein the processing circuitry generates the truth table in which a similar keyword, of 
Claim 5. (Currently Amended) The dialogue server according to claim 1, wherein the memory is configured to store a keyword input by the user as historical information, and wherein the processing circuitry generates a new truth table in which a keyword, of the keywords listed in the truth table, not included in the historical information is removed as [[an]] the unnecessary keyword.  
Claim 6. (Currently Amended) The dialogue server according to claim 1, wherein the memory is configured to store a keyword for urging the user to make [[an]] the additional input and an affirmative sign indicating that the user is affirmative or a negative sign indicating that the user is negative with respect to the keyword as historical information, and 
Application No. 16/967,241Reply to Office Action of November 16, 2021wherein the processing circuitry generates a new truth table in which a keyword, of the keywords listed in the truth table, satisfying the predetermined condition with an intention of the user is removed as [[an]] the unnecessary keyword based on the affirmative sign or negative sign.  
Claim 7. (Currently Amended) The dialogue server according to claim 1, wherein the processing circuitry is configured to generate an unnecessary key list including candidates for [[an]] the unnecessary keyword based on the predetermined condition from 
Claim 8. (Currently Amended) The dialogue server according to claim 2, wherein the processing circuitry determines whether or not more of the plurality of extracted keywords are removal targets based on 
Claim 9. (Canceled) 

Summary of Related Prior Art
The following prior art are deemed relevant to the claims:
Abe (Pub. No. US 2020/0183983) teaches a question generating unit receiving an input sentence from a user and generating a question using an expression included in the input sentence, by using a dependency relation; an answer obtaining unit inputting the question generated by the question generating unit to a question-answering system and obtaining an answer to the question from question-answering system; and an utterance generating unit for generating an output sentence to the input sentence, based on the answer obtained by the answer obtaining unit.
Duong-van (Pub. No. US 2011/0161071) teaches determining sentiment expressed in documents. A sentence in a received document that includes at least one sentiment signature within a predetermined distance of at least one keyword from a list of keywords is identified, wherein the list of keywords is extracted from the plurality of documents and is filtered using a phase transition formula. At least one sentiment corresponding to the at least one category is determined based on the at least one sentiment signature.
Marvit (Pub. No. US 2009/0094232) teaches a search space of a corpus is searched to yield results. The corpus comprises documents associated with keywords, where each document is associated with at least one keyword indicating at least one theme of the document. One or more keywords are determined to be irrelevant keywords. The search space is refined according to the irrelevant keywords.
Fliedner et al. (Pat. No. US 8,825,620) teaches substrings within strings, such as words within words, are identified based at least in part on recorded behavior of users that have submitted the strings or substrings as search queries. The behavior may relate to actions taken by the users upon having submitting the search queries. The actions may be actions taken in connection with an electronic marketplace, such as actions related to the consumption of items offered in the electronic marketplace. 
Zhang et al. (Pub. No. US 2014/0188478) teaches a natural language dialogue method and a natural language dialogue system for receiving and parsing a first speech input to generate at least one keyword included in the first speech input, so that a candidate list including at least one report answer is obtained. According to a properties database, one report answer is selected from the candidate list, and a first speech response is output according to the report answer. Other speech inputs are received, and a user's preference data is captured from the speech inputs. The user's preference data is stored in the properties database.
Leydon et al. (Pub. No. US 2019/0286706) teaches during a validation phase, the response evaluation module may disposition one or more unique responses, submitted for a given generated query, as approved or rejected for the given generated query. In some embodiments, a unique response, submitted in connection with a generated query to obtain user feedback, may be considered pending approval until such time as the unique response has been approved as being valid for the word or phrase associated with the generated query, or rejected as being invalid for the word or phrase associated with the generated query.
Bastide et al. (Pub. No. US 2017/0004204) teaches identifying changes, within a corpus of information, to answers to questions provided within the corpus of information. A mapping of a question and a previously provided answer to the question in a question/answer data structure is generated. A transaction referencing the previously provided answer, and having an update to the previously provided answer, is received and correlated with the question/answer data structure, which is updated based on the transaction. A determination is made as to whether the strength of the mapping of the first question to the previously provided answer based on the update to the question/answer data structure has fallen equal to or below a predetermined threshold. In response to this being the case, a change to the previously provided answer is propagated throughout the corpus of information.
Deluca et al. (Pub. No. US 2018/0089571) teaches building a ground truth table includes determining a category of a domain having content documents; selecting one or more similar domains associated with the category of the domain; identifying one or more search terms frequently used in the similar domains; performing a first domain search in the domain by use of a first search term of the one or more search terms from the identifying; adding, to a ground truth table, a first ground truth as generated based on a first result corresponding to the first domain search; and producing the ground truth table for later searches of the domain such that the later searches may be optimally performed by use of the ground truth table.
Santos Moraes et al. (Pub. No. US 2019/0155904) teaches ground truth for a cognitive system is generated from a structured resource such as a table by identifying a subject of the structured resource and field headers. Linguistic analysis is performed on a given header to establish an interrogative context, and a question is generated relating to the subject based on the interrogative context, including an implementation of one or more mathematical operators. The question is generated using a question template, and has a question phrase based on the interrogative context, an operator phrase based on the selected operator, and a keyword phrase based on the subject. 
Byron et al. (Pub. No. US 2016/0180242) teaches a QA system that receives a training question for processing by the QA system and processes the training question to generate an answer to the training question, from a portion of content. The QA system identifies a repeatable pattern of content present in the portion of content in association with the answer to the training question. 
Allen et al. (Pub. No. US 2014/0272884) teaches configuring a ranker array of a question and answer (QA) system. An initial configuration of a ranker array of the QA system is generated which comprises a plurality of rankers with each ranker applying a statistical classification function to candidate answers generated by the QA system. A training question is input to the QA system to generate a training candidate answer set and the ranker array is applied to the training candidate answer set to generate, for each ranker in the ranker array, a ranked listing of candidate answers.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-8:
In interpreting the claims filed on 16 February 2022 and the updated search/examination, in light of the interview dated 27 March 2022 and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim 1.
Other dependent claims are also allowed based on their dependencies on claim 1.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
May 27, 2022